  Case 2:20-cv-08736-JFW-GJS Document 22 Filed 12/28/20 Page 1 of 1 Page ID #:266
                                                                                                  CLEAR FORM

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:20-cv-08736-JFW-GJSx                                   Date 12/28/2020

Title: Manuel Martinez v. Q Corporation, et al.

Present: The Honorable Judge John F. Walter




                   S. Reilly                                           Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

G Case should have been closed on entry dated                            .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

✘ Other STIPULATION to Dismiss Case pursuant to settlement [21] - Make JS-6
G

G Entered                                  .




                                                                  Initials of Preparer       sr




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
